Citation Nr: 0904833	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a bilateral 
sensorineural hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO decision, which 
denied the benefits sought on appeal.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Muskogee, Oklahoma RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The Board remanded this case in September 2007.  It returns 
now for appellate consideration.


FINDINGS OF FACT

1. The preponderance of the evidence does not establish that 
the veteran's bilateral sensorineural hearing loss disability 
had its onset in service, manifested within one year of 
service separation, or is otherwise related to his active 
military service.  

2. The preponderance of the evidence does not establish that 
the veteran's tinnitus had its onset in service or is 
otherwise related to his active military service.  


CONCLUSIONS OF LAW

1. The veteran's bilateral sensorineural hearing loss 
disability was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2. The veteran's tinnitus was not incurred in or aggravated 
by active service.  See 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in September 2002, August 
2003 and September 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  These letters advised the veteran of 
the information necessary to substantiate the claims, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claims, and advised to send any medical 
treatment records that he had.  He was also told that it was 
still his responsibility to support the claims with 
appropriate evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the veteran 
was given proper notice in June 2007 and September 2007 
letters and was given ample opportunity to respond.  
Subsequent to the issuance of these letters, the veteran's 
claims were readjudicated in an October 2008 Supplemental 
Statement of the Case (SSOC).  Thus, there was no deficiency 
in notice and a harmless error analysis is not necessary.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA examination in September 2008 
to obtain an opinion as to whether his hearing loss and 
tinnitus can be directly attributed to service.  Further 
examination or opinion is not needed on these claims because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed conditions may be associated with the 
veteran's military service.  This is discussed in more detail 
below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Service Connection

The veteran contends that he has a bilateral hearing loss 
disability and tinnitus as a result of in-service noise 
exposure.  For the following reasons, the Board concludes 
that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The veteran has submitted private medical evidence from 
Eastern Oklahoma Ear, Nose & Throat, Inc., which contains 
numerous audiograms dated from December 1989 to July 1994.  
He has also submitted a November 2002 audiogram from Clear-
Tone Hearing Aid Laboratories, Inc.  These audiograms shows 
pure tone thresholds exhibited by the veteran depicted by 
graph and not interpreted in decibels for each frequency 
depicted in the audiogram.  The Board notes that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  Thus, these audiograms are insufficient to establish 
that the veteran had a hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.  

The veteran was afforded a VA audiological examination in 
September 2008 to assess the current nature and etiology of 
his bilateral hearing loss.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
40
70
LEFT
25
25
30
80
100

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
An analysis of these audiometric results yields the finding 
that the veteran meets the regulatory criteria for a 
bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  

With regard to tinnitus, the treatment records from Eastern 
Oklahoma Ear, Nose & Throat show that in September 1989 the 
veteran reported having ringing in his ears for the past five 
years.  Additionally, records dated in March 1992 and April 
1994 note the veteran as having tinnitus.  In this regard, 
the Board finds that there is evidence of a current diagnosis 
of tinnitus.  

As the evidence demonstrates the existence of current 
disabilities of bilateral hearing loss and tinnitus, the 
Board must now determine whether there is evidence of in-
service incurrence or aggravation of a disease or injury.  

The veteran testified at the June 2007 Travel Board hearing 
that he suffered acoustic trauma while working on the flight 
deck in service.  His DD Form 214 does not identify his 
military occupational specialty.  The Board has reviewed his 
service treatment records and finds them to be negative for 
complaints, diagnosis or treatment of hearing loss or 
tinnitus.  Although the records reflect isolated instances of 
treatment for external otitis in May 1968 and an earache in 
March 1969, the Board finds no subsequent examination or 
treatment for these conditions, to include at discharge.  
Specifically, the veteran's November 1970 separation 
examination report shows the veteran's ears to be normal at 
discharge.  Results of an audiological test performed at this 
examination revealed hearing within normal limits.  See 38 
C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  It is further noted that the record contains no 
evidence of hearing loss within one year of service 
separation.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran incurred a disease or injury in 
service. 

Notwithstanding the foregoing, the Board also finds that the 
medical evidence fails to establish a nexus between the 
veteran's current hearing loss and tinnitus and his military 
service.  As noted above, a VA audiologist examination was 
performed in September 2008 to determine the etiology of the 
veteran's hearing loss and tinnitus.  The Board notes that 
the examiner reviewed the veteran's claims file, including 
medical records, prior to rendering his conclusion.  In this 
regard, the Board finds the examination report to be 
comprehensive and sufficient in addressing the matter of 
nexus.  The audiologist gave the opinion that it was unlikely 
that the veteran's hearing loss or tinnitus was a result of 
military service.  The audiologist explained that although 
the veteran was treated once for external otitis and once for 
an unknown ear problem during service, neither episode 
required follow up visits.  He further explained that both 
entrance and exit examinations showed normal hearing.  

Taking into account all of the relevant evidence of record, 
the Board concludes that service connection for a bilateral 
hearing loss disability and tinnitus is not warranted.  In 
this case, the sole audiologist opinion of record addressing 
the etiology of the veteran's hearing loss and tinnitus is 
the September 2008 VA examination report, which essentially 
rules out a relationship between hearing loss and tinnitus 
and anything of service origin.  The Board notes that this 
examination report is thorough and supported by the other 
medical evidence of record.  The VA examination in this case 
is, therefore, adequate upon which to base a decision.  
Moreover, as noted above, the veteran's November 1970 
separation examination report does not reflect any complaints 
of hearing loss or tinnitus, and there is no indication that 
the veteran was diagnosed with hearing loss within a year of 
service separation.  The earliest documented evidence of 
hearing loss or tinnitus is in 1989, nearly two decades after 
his period of service had ended.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board is mindful of the veteran's contention that his 
claimed in-service noise exposure is the cause of his current 
hearing loss disability and tinnitus.  The veteran can attest 
to factual matters of which he has first-hand knowledge, 
e.g., that he has trouble hearing and that he has ringing in 
his ears.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The veteran as a lay person, however, has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding the etiology of 
his hearing loss and tinnitus.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for a bilateral hearing loss disability and 
tinnitus.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for a bilateral 
sensorineural hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


